BRITT, Judge.
The judgments appealed from were entered on 18 June 1971 and the record on appeal was docketed in this court on 12 November 1971. Rule 5 of the Rules of Practice in the Court of Appeals of North Carolina requires that the record on appeal be docketed within 90 days after the date of the judgment, order, decree, or determination appealed from unless the trial tribunal, for good cause, extends the time not exceeding 60 days for docketing the record on appeal. An addendum to the record in this case discloses that the trial court entered an order on 13 September 1971 allowing defendant 20 days in addition to the original 90 days within which to docket his case on appeal. Thus1, the appeal was docketed 86 days late and because thereof this court ex mero motu dismisses the appeal. State v. Boyette, 13 N.C. App. 252, 184 S.E. 2d 927 (1971) ; State v. Bennett, 13 N.C. App. 251, 185 S.E. 2d 7 (1971) ; State v. Davis, 12 N.C. App. 174, 182 S.E. 2d 662 (1971) ; State v. Locklear, 12 N.C. App. 36; 182 S.E. 2d 200 (1971).
Although we are dismissing the appeal, we have carefully considered the assignments of error brought forward and dis*657cussed in defendant’s brief but find them to be without merit. Defendant received a fair trial, free from prejudicial error, and the sentences imposed were well within the limits prescribed by statute.
Appeal dismissed.
Judges Campbell and Graham concur.